    Case:16-00517-ESL13 Doc#:15 Filed:04/12/16 Entered:04/12/16 11:40:03                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                  Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

IVELISSE DONES ALICEA                                                                        CASE NO. 16-00517-ESL
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. A meeting of creditors pursuant to Section 341 was held on 03/01/2016. The meeting was (was not) duly attended by
debtor(s) and their attorney.

2. The liquidation value of the estate is: 0.00

3. With respect to the attached payment plan:


                                PLAN DATE: April 04, 2016                                     PLAN BASE: $19,795.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 4/12/2016
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] INSUFFICIENTLY FUNDED § 1325(b):

   Plan is insufficiently funded to pay insurance and secured creditors.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
 Atty Fee:$3,000.00 /$132.00/$2,868.00
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - GB
